06/22/2021



                                                                                            Case Number: DA 21-0176




              IN THE SUPREME COURT OF THE STATE OF MONTANA
                              Supreme Court Cause No.: DA 21-0176
ELIZABETH STROOCK,                     )
                                       )
                                       )
                    Appellant,         )           ORDER
                                       )
       and                             )
                                       )
ALEXANDER SIRR and ELISABETH           )
SIRR, husband and wife, JOHN DOES 1-5, )
and JANE DOES 1-5,                     )
                                       )
                    Appellee.          )
                                       )
 _____________________________________ )
       APPELLANT moves for a thirty day extension to file her opening brief on appeal.
Appellee does not object to the motion. The Court finds cause to grant Appellant’s Motion for
Extension to File Opening Brief.
       WHEREFORE, IT IS HEREBY ORDERED that Appellant shall file her opening brief
on or before July 23, 2021.
       SO ORDERED this ___ day of June, 2021.



                                            /s/_____________________________
                                            Montana Supreme Court Justice




                                          Page 1 of 1

                                                                                Electronically signed by:
                                                                                   Bowen Greenwood
                                                                               Clerk of the Supreme Court
                                                                                      June 22 2021